Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-27-2008

USA v. Zalatarou
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3760




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Zalatarou" (2008). 2008 Decisions. Paper 326.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/326


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                              No. 06-3760
                             _____________

                    UNITED STATES OF AMERICA

                                     v.

                         YAHOR ZALATAROU
                                a/k/a
                          EGOR ZOLOTOREV
                                a/k/a
                          YAHOR ZALUPKIN
                                a/k/a
                              LEADER

                               Yahor Zalatarou,

                                        Appellant




             On Appeal from the United States District Court
                         for District of New Jersey
                       District Court No. 03-CR-889
           District Judge: The Honorable Dennis M. Cavanaugh


            Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            October 24, 2008




                                    1
                      Before: RENDELL and SMITH, Circuit Judges,
                               and POLLAK, District Judge *

                                 (Filed: October 27, 2008 )


                                         OPINION


SMITH, Circuit Judge.

         Yahor Zalatarou pleaded guilty, pursuant to a written plea agreement, to one count

of conspiring to distribute child pornography in violation of 18 U.S.C. § 2252, and one

count of conspiring to commit money laundering in violation of 18 U.S.C. § 1956. On

August 8, 2006, the United States District Court for the District of New Jersey sentenced

Zalatarou to the maximum of 240 months of imprisonment on the child pornography

offense and to a consecutive 60 months of imprisonment on the money laundering count.

Zalatarou filed a timely notice of appeal.1 We will affirm the judgment of the District

Court.

         Zalatarou’s defense counsel in the District Court proceeding was appointed to

represent him on appeal. Defense counsel filed a motion to withdraw pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that he could not find any non-frivolous



         *
        The Honorable Louis H. Pollak, Senior District Judge for the United States
District Court for the Eastern District of Pennsylvania, sitting by designation.
         1
        The District Court exercised jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction under 18 U.S.C. § 3742(a). See United States v. Cooper, 437 F.3d 324, 327-
28 (3d Cir. 2006).

                                              2
issues to raise on appeal. The United States agrees with this representation.

       In Anders, the Supreme Court stated that the “constitutional requirement of

substantial equality and fair process” means that appellate counsel must act as an

advocate for the defendant. 386 U.S. at 744. Thus, counsel’s

       role as advocate requires that he support his client’s appeal to the best of his
       ability. Of course, if counsel finds his case to be wholly frivolous, after a
       conscientious examination of it, he should so advise the court and request
       permission to withdraw. That request must, however, be accompanied by a
       brief referring to anything in the record that might arguably support the
       appeal.

Id. A satisfactory Anders brief requires evidence that counsel has throughly and

conscientiously examined the record for appealable issues, and an explanation of why the

issues presented are frivolous. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

It is not necessary for counsel to “raise and reject every possible claim,” but the brief

must demonstrate a conscientious review of the case. Id.

       After considering the submission of Zalatarou’s counsel, and following our own

independent review of the present record, we agree that there are no non-frivolous issues

for appeal. Counsel explained that the issues that Zalatarou could raise were limited, by

virtue of Zalatarou’s unconditional guilty plea, to questioning the validity of his guilty

plea, and challenging the legality of his sentence. See United States v. Broce, 488 U.S.
563, 574 –76 (1989). Counsel asserted that the transcript of the guilty plea colloquy

revealed no deficits. We agree. The transcript confirms that the District Court, as

required by Federal Rule of Criminal Procedure 11 and Boykin v. Alabama 395 U.S. 238

                                              3
(1969), engaged in a thorough colloquy with Zalatarou to ensure that his plea was both

knowing and voluntary.

       We also accept counsel’s claim that there is no basis for attacking the legality of

Zalatarou’s sentence. As counsel pointed out, Zalatarou’s objections to the presentence

report were resolved in his favor at sentencing. In light of the fact that the plea agreement

appended a set of stipulations regarding several sentencing enhancements, we cannot

discern any ground for arguing that the advisory guideline range was not computed

correctly. The transcript of the sentencing proceeding demonstrates that the District

Court meaningfully considered the sentencing factors set forth in 18 U.S.C. § 3553(a).

As the government points out, Zalatarou agreed to waive any challenge to his sentence if

it was within the guideline range for an offense level of 40. Zalatarou’s sentence of 300

months was within the guideline range of 292 to 365 months.

       Defense counsel observed that Zalatarou could conceivably raise an ineffective

assistance of counsel claim. Counsel recognized, however, that it is preferable to address

claims of this nature on collateral review. United States v. Thornton, 327 F.3d 268,

271–72 (3d Cir. 2003) (citing Massaro v. United States, 538 U.S. 500 (2003)).

       Zalatarou was notified by the Court on two occasions that he was entitled to file a

pro se brief with this Court, but he has not done so. See Third Circuit L.A.R. 109.2(a).

Because Zalatarou has not raised any non-frivolous issues for appeal, and because our

own independent review of the record fails to reveal any non-frivolous issues for appeal,



                                             4
we will grant counsel’s motion to withdraw. We will affirm the judgment of the District

Court.




                                        5